{¶ 23} I concur in the majority's analysis and disposition of appellant's second assignment of error. However, I disagree with the majority's disposition of appellant's first assignment of error.
 {¶ 24} I would vacate appellant's sentence and remand the matter for resentencing because the trial court failed to make the requisite finding(s) to support the imposition of the maximum sentence.
                             JUDGMENT ENTRY
For the reasons stated in our accompanying Memorandum-Opinion, the judgment of the Court of Common Pleas of Delaware County, Ohio, is affirmed. Costs to appellant.